Citation Nr: 1618054	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  07-23 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


ISSUE

Entitlement to service connection for residuals of a bilateral eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2015, the Board remanded the Veteran's claim for a videoconference Board hearing at the RO in Chicago Illinois.

In December 2015, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Refractive error was manifest during service.

2.  The Veteran's bilateral eye cataracts are age-related.  Bilateral eye cataracts were not manifest during service.

3.  No residuals of an in-service bilateral eye injury are shown.


CONCLUSIONS OF LAW

1.  Refractive error is not a disease or injury within the meaning of the law providing compensation.  38 C.F.R. §§  3.303(c), 4.9 (2015).

2.  The Veteran's bilateral eye cataracts were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  Residuals of a bilateral eye injury were not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim of entitlement to service connection for residuals of a bilateral eye injury, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that a VCAA letter dated July 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notice letter also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private treatment records, VA treatment records, and SSA records are all in the claims file.  The Veteran has not identified any outstanding treatment records relevant to his claim.  The Board finds that the record contains sufficient evidence to make a decision on the claim.

In that regard, the Board notes that in December 2015, the Board remanded the Veteran's claim so that any outstanding SSA records could be associated with the claims file.  Pursuant to the Board's remand directives, the Veteran's SSA records were obtained.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also acknowledges that in his substantive appeal, the Veteran alleged there must be service treatment records missing because he was treated for a month for his in-service eye injury, whereas the service treatment records show only a two-day hospitalization.  However, the Board notes that the January 1969 records show he was hospitalized and treated for six days, from January 19, 1969 to January 25, 1969, albeit the Board acknowledges that a January 1969 record noting the six-day course of treatment includes what appears to be a typographical error stating the Veteran was discharged to full duty after two days.  Therefore, while the Board acknowledges the typographical error, the service treatment record is clear in noting the Veteran's hospitalization and treatment for six days, and there is no indication that any records are outstanding.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  In July 2005 and March 2009, the Veteran was provided with VA examinations relating to his claim.  The VA examiners reviewed the claims file, examined the Veteran, elicited a history from him, and provided adequate reasoning for their conclusions.  Therefore, the Board finds that the record contains sufficient evidence to make a decision with regard to the claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In September 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Chicago, Illinois.  A transcript of the proceeding has been associated with the claims file.  At the Board hearing, the undersigned VLJ clarified the issues on appeal, explained the concept of service connection, elicited testimony on the elements necessary to substantiate the appeal, identified potential evidentiary defects, suggested the submission of certain additional evidence, and held the file open for 60 days to provide an opportunity to submit additional evidence.  See 38 C.F.R. § 3.103(c)(2).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

VA regulations provide that refractive error does not constitute a "disease" or injury" for in the meaning of applicable legislation for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015); Terry v. Principi, 340 F.3d 1378 (Fed.Cir.2003).  Therefore, service connection may not be allowed for refractive error of the eyes.  See VAOPGCPREC 82-90 (July 18, 1990).  Service connection could be granted for superimposed disease or injury.

The Veteran served on active duty from July 1968 to April 1970.  He claims he has residuals of a bilateral eye injury in service, including visual acuity degradation, cataracts, seeing spots, eye pain, and light sensitivity.  See Board hearing transcript at 7-8.

Regarding the Veteran's bilateral eye injury in service, a January 1969 narrative summary reflects the Veteran was hospitalized for six days for a diagnosed "flash burn" injury to both eyes he incurred after watching an arc welder without wearing protective lenses.  Examination revealed conjunctival injection bilaterally, slight bulbar edema, and questionable fluorescein staining bilaterally.  He was patched bilaterally after instillation of sulfacetamide and tetracaine ophthalmic drops.  No eye injury residuals were noted on his March 1970 separation examination report.

Regarding the Veteran's refractive error in service, a July 1968 enlistment examination report reflects the Veteran's visual acuity was 20/40 unaided bilaterally.  An August 1968 service treatment record reflects diagnosed refractive error, with visual acuity of 20/30 unaided bilaterally.  The Veteran's March 1970 separation examination reflects his distance vision was 20/40 unaided bilaterally, which was the same as on entry into service.  

Post-service VA optometry records reflect the Veteran has been followed for, among other things, mild cataracts, hyperopia, and presbyopia.

The Veteran was afforded VA examinations in July 2005 and March 2009.  The July 2005 VA examiner diagnosed astigmatism with presbyopia, and opined it was not related to the Veteran's active service.  The VA examiner noted that there were no lasting visual or ocular effects found on examination resulting from his history of a bilateral eye injury in service.

Likewise, the March 2009 VA examination report reflects the VA examiner found no residual ocular or visual problems on examination due to the bilateral eye burn injury in service.  A history of glaucoma suspect was noted, but no current glaucoma was diagnosed (intraocular pressure was noted as 18 bilaterally).  The examiner diagnosed mild age-related cataracts, and opined they are less likely than not related to the eye burn injury in service, reasoning that they are age-related.  The examiner also diagnosed hyperopia/presbyopia.

Dorland's Medical Dictionary (30th edition) defines astigmatism as "an unequal curvature of the refractive surfaces of the eye," defines hyperopia as an "error of refraction," and defines presbyopia as "hyperopia and impairment of vision due to advancing years or to old age."  Thus, astigmatism, hyperopia, and presbyopia are all by definition types of refractive error.

With regard to the Veteran's refractive error (astigmatism, presbyopia, and hyperopia), as noted above, refractive error of the eye does not constitute a "disease" or "injury" for VA compensation purposes unless subject to superimposed disease or injury in service.  However, in this case, the Veteran's refractive error was the same on enlistment into service and at the time of separation (20/40 unaided in both eyes).  In fact, as shown above, after the January 1969 bilateral eye burn injury, the Veteran's refractive error was shown in March 1970 as slightly improved at 20/30 bilaterally unaided.  Both VA examiners opined that there were no residuals of any eye burn injury.  Therefore, the evidence shows that the appellant's refractive error was not subjected to a superimposed disease or injury.  

With regard to the Veteran's diagnosed "age-related cataracts," as shown above, the March 2009 VA examiner opined that they are age-related and not related to any injury in service, including any eye injury in service.  The Board notes that there is no medical opinion of record that contradicts the opinion of the March 2009 VA examiner.  Rather, the post-service opinion is consistent with the separation examination disclosing that the visual field, general eye examination and ophthalmoscopy evaluation were normal.  Therefore, the Board finds that the preponderance of the most probative evidence is against finding that the Veteran's cataracts are related to his active service, including his history of a bilateral eye burn injury.

As shown above, no residuals of any eye injury have been identified by either VA examiner, or by any clinician.  The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of any residual of any eye injury, the Veteran's claim for service connection for such may not be granted.  See id.

The Board acknowledges that the Veteran opines that his eye conditions were caused by his in-service bilateral eye burn injury.  However, as shown above, neither VA examiner diagnosed any residual of any eye injury, nor any VA clinician.  Ultimately, the Board finds the VA ophthalmologists to be more competent than the Veteran to diagnose ophthalmological conditions based on their medical education, training, and experience.  

The Veteran is competent to report eye symptoms and he is also competent to report or allege that which he has been told by a professional.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent the Veteran asserts he has experienced vision problems since service, it is uncontroverted that the Veteran has shown refractive error since service.  Moreover, an August 1968 ophthalmology record in service relating to his refractive error noted he experienced some eye pain relating thereto.  However, as explained above, no superimposed disease or injury in service is shown and, therefore, service connection may not be granted for refractive error.

The Board also acknowledges that the Veteran testified at the Board hearing that he sees spots, that he was awarded VA compensation already for such, that Dr. W. of the VA medical center had noted in his VA treatment records that it was related to service, but that a VA "clerk" destroyed a portion of the treatment record.  In this regard, the Board notes that the Veteran has never been service-connected for any residuals of an eye injury, there is no record of any VA clinician, including Dr. W., opining the Veteran has any residuals of his in-service bilateral eye injury, and the Board finds it incredulous that a VA clerk deleted a portion of a treatment record, particularly in light of the fact that the Veteran's separation examination noted no eye injury residuals, and both VA examiners uniformly opined the Veteran has no residuals of his in-service bilateral eye injury.  We find such testimony to be not credible.  We also note that during the hearing, potential evidentiary defects were identified, to include the purported conversation with Dr. W.  Despite holding the file open, relevant records were not obtained or submitted. 

In summary, the Board concludes that the refractive error does not constitute a "disease" or "injury" for VA compensation purposes and is not shown to have been subject to superimposed disease or injury in service, his cataracts are shown to be post-service age-related, and he is not shown to have any identified residuals of any eye injury in service.  Therefore, service connection for refractive error, age-related cataracts, and claimed residuals of a bilateral eye injury is not warranted.


ORDER

Entitlement to service connection for residuals of a bilateral eye injury is denied.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


